ORDER

PER CURIAM.
Defendant was convicted by jury trial of burglary in the second degree in violation of § 569.170, RSMo 1986. Defendant was sentenced as a Class X offender to twelve years imprisonment. Defendant’s Rule 29.15 motion was denied after evidentiary hearing. Defendant appeals both the judgment entered upon his conviction and the denial of his Rule 29.15 motion, which appeals have been consolidated. We affirm.
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order. The judg*601ment is affirmed in accordance with Rules 30.25(b) and 84.16(b).